TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00103-CV


Pitmann Buck, Jr., Appellant

v.


Texas Department of Public Safety and Col. Thomas A. Davis, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 99-14428, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING 






	Appellant filed an unopposed motion to dismiss his appeal advising that he no longer
desires to pursue this appeal.

 It appearing to this Court that the motion should be granted, the instant appeal is
dismissed on the unopposed motion of Appellant. Tex. R. App. P. 42.1(a)(2).


  
					Jan P. Patterson, Justice
Before:  Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   May 16, 2002
Do Not Publish